 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDClassic Products Corporation and Lola HolmesandUnited FurnitureWorkers of America,Local 75,AFL-CIO and Richard LenetClassic Products Corporation and United FurnitureWorkers of America,Local75,AFL-CIO, Peti-tioner.Cases 5-CA-7512-1, 5-CA-7549, 5-CA-7592, and 5-RC-9408September29, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, PENELLO, AND WALTHEROn May 4, 1976, Administrative Law Judge Jo-seph I. Nachman issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,Classic Products Corpo-ration,Beltsville,Maryland,its officers,agents, suc-cessors, and assigns, shall take the action set forth insaid recommended Order.IT IS HEREBY DIRECTED that,as part of the investiga-tion-to ascertain a representative for the purposes ofcollective bargaining among certain employees ofClassic Products Corporation,in the unit set forth inthe Stipulation for CertificationUponConsent Elec-tion,the Regional Director for Region 5, shall, pur-suant to the Board'sRules and Regulations,within10 days from the date of this Direction,open andcount the ballots of Carole Lann and Duane Hanlonand, thereafter,prepare and cause to be served onthe parties a revised tally of ballots,including thereinthe count of said ballots.In the event that the revisedtallyof ballots shows thattheUnitedFurnitureWorkers of America,Local 75, AFL-CIO, has re-ceived a majority of the valid votes cast,the RegionalDirector shall issue the appropriate certification ofrepresentative.However, in the event that the above-named labororganization does not receive a majority of the validvotes cast, it is directed that the Regional Directorset aside the election in Case 5-RC-9408 and direct asecond election to be conducted at such time as hedeems it appropriate to do so. In such event, the fol-lowing shall be applicable.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN, Administrative Law Judge: Thismatterheard beforeme atWashington, D.C., on January21-23, 1976, involvesa consolidated complaint I pursuantto Section 10(b) of the National Labor Relations Act, asamended(herein Act),which alleges in substance that dur-ing the course of an organizational campaign among itsemployees by United Furniture Workers of America, Local75,AFL-CIO (herein Union), Classic Products Corpora-tion (herein Respondent or Company) interfered with, re-strained,and coerced its employees in the exercise of rightsprotected by Section 7 of the Act, and discriminatorily dis-charged three employees because of their assistance to andsupport of the Union. By answer, Respondent admittedcertain allegations of the complaint,but denied the com-mission of any unfair labor practice.For reasons hereaftermore fully stated, I find and conclude (1) that certain con-duct of the Company did violate Section 8(a)(1); (2) thatthe discharges of Charles Reveillac and Duane Hanlonwere discriminatorilymotivated; (3) that the ballots ofHanlon and Latin be opened and counted, and if this re-sults in a majority of the votes being cast in favor of theUnion, certification should issue. However, if the countingof the Hanlon and Lann ballots results in the Union receiv-ing less than a majority of the valid votes cast,the electionheld September 9, 1975, should be set aside and a newelection conductedby theRegional Director at such timeas he may deem it appropriate; and (4) that as the GeneralCounsel failed to prove theremaining allegations of theIssued November21, 1975,on three separate charges The charge inCase 5-CA-7512-1was filed and served September 8, 1975;in Case 5-CA-7549,the charge was filed and served September 26, 1975,and in Case 5-CA-7592, the charge was filed and served October17, 1975.In the represen-tative case the material events, all in 1975, are:Petition filed July 16, Stipulation for Certification Upon Consent Elec-tion-August 11, Election conducted on September 9 resulted in II votesfor and 12 votes against union representation,and 8 challenged ballots,Objections to conduct affecting results filed on September 9, Report onobjections and challenges-November 25 (Regional Director sustained sixof the challenges The challenges to the ballots of Carole Lann and DuaneHanlon were referred for disposition in the unfair labor practice cases Asthe events alleged as affecting the conduct of the election are also alleged toconstitute unfair labor practices, decision on said objections was deferredpending results of the unfair labor practice proceeding);and RegionalDirector's report adopted by Board on December 22 At the hearing theUnion withdrew its challenge to the ballot of Carole Lann,and that issue isno longer in the case226 NLRB No. 14 CLASSIC PRODUCTS CORPORATION171complaint by a preponderance of the evidence, suchallega-tions should be dismissed.At the hearing, all parties had full opportunity to intro-duce relevant and material evidence, to examine and cross-examine witnesses, to argue orally on the record, and tosubmit briefs. Oral argument was waived. Briefs submittedby the General Counsel and Respondent have been dulyconsidered. Upon the pleadings, stipulations of counsel,the evidence, including my observation of the demeanor ofthe witnesses while testifying, the briefs of counsel, and theentire record in the case, I make the following:FINDINGS OF FACT 2A. Interference, Restraint, and CoercionSometime in March,' a nonemployee of the Companybegan passing out leaflets at a door of the plant leading tothe parking lot 4 This leafletting was observed by severalemployees, includingDorothyMalone and KatherineHarp, as they were leaving the plant at the end of the work-day. The following morning, Allan Marcus, an admittedsupervisor, told employee Malone, in the presence of Harp,that the person distributing leaflets the preceding day hadbeen physically ejected from the Company's property; thatthe Company did not want a union; and that CompanyPresident Fogel would fire any employee that tried to bringa union into the plant.5The leaflets distributed at the plant in March had at-tached to them a card which employees might completeand mail if they desired further information. Several em-ployees, including Duane Hanlon, mailed such a card, butabout a month later, not having heard anything in responseto the card, he telephoned the office of the AFL-CIO forfurther information. This resulted in an AFL-CIO repre-sentative contactingHanlon, and subsequent meetingswere arranged which were attended by a representative ofthe Union. At one of the meetings authorization cards weremade available and some 20 to 25 signed cards were ulti-mately obtained. The evidence shows that three employeeswere particularly active in distributing and collectingsigned cards, arranging for meetings, and advising employ-ees of the time and place of meetings. The three were Han-lon, Charles Reveillac, and Richard Lenet.6 This organiza-tional effort resulted in a representation petition being filedon July 16, and the Company admits that it received acopy thereof on July 18.On July 22, Magill, manager of the waterbed depart-2No issue of commerce or labor organization is presented The complaintalleges, andthe answer admits, facts which establish these jurisdictionalelements Ifind those facts to be as pleaded3All dates hereafter mentioned are 1975, unless otherwise indicated4 Investigationby the Company disclosed that the leaflets related to aunion,and that the person distributing them was the son of a companyemployee The distributor of the leaflets was required to leave Respondent'spremisesThe General Counsel makes no contention that this conduct vio-lated the Act.5 Based on the credited testimony of Malone and Harp Marcus deniedthat he made the statement referred to, but I do not credit his denial6 The complaint alleges that each of the three was discriminatorily dis-charged on July 25, July 31, and October 13, respectively The facts sur-rounding these-separate dischargesare setforth in connection with the8(a)(3) allegations of the complaintment, and an admitted supervisor, called a meeting of theemployees in that department, at which time he discussedemployee tardiness. Prior to thismeeting aposted noticeon the subject had been understood by employees to meanthat two instances of tardiness in a 1-week period wouldresult in discharge. At the July 22 meeting, Magill an-nounced that any employee late for work even1minutewould for the first offense receive a written warning, andfor the second offense, not mentioning any time period,would be discharged. The evidence shows that Respon-dent's employee handbook made no mention of disciplinefor two instances of tardiness .7On Monday, August 11, employees Veely and Lenet,along with Hanlon and Reveillac both of whom had at thatpoint been discharged, met at the Regional Office with re-spect to the representation petition the Union had filed.Attending for the CompanywereVice President and Gen-eralManager Longson and Attorney Dukes. A consentelection agreement was quickly negotiated. The followingday all employees were summonedto a meetingwhere At-torneyDukes spoke generally - aboutunions and an-nounced the filing of the petition and that an election hadbeen set for September 9. Vice President Longson andPresident Fogel were present at thismeeting.Beginningabout September 5, and virtually each work-day thereafter until the election on September 9, variousemployees were called to the office of CompanyPresidentFogel or Production Manager Magill. Two employees testi-fied regarding the discussion while they were in theoffice.Employee Bruce Ross testified that when he reached theoffice he found President Fogel, General Manager Long-son, and Production Manager Magill, with the latter twodoing virtually all of the talking. Although Ross was un-able to identify the speaker, he testified that he was askedfirstwhether he was aware of the upcoming election, andhe replied in the affirmative. He was then asked how he feltabout the Union, to which Ross replied that he was sittingin the middle and did not know whichwayhe would go.To this management stated that it was better not to sit onthe fence, but to take a position one way or the other. Rosswas then asked how he thought the vote would go, and heexpressed the opinion that it would probably be in favor ofthe Union. Management then stated that if the Union wonthe election it would probably ask for a raise for the em-ployees, which the Company could not afford to pay, andthe Union would probably call the employees out on strike.Management also brought up the name of Lenet in thisconversation; stating he would probably be in favor of theUnion, so he could be the shop steward if the Union wassuccessful.There is no testimony that employees so calledto the office were given assurance against reprisal if theyparticipated in the interview.Employee Finney testified that when he was called to the7 Based on the credited testimonyof Hanlon and Reveillac Magill admit-ted that he spoke to the employees on July 22, butclaimed that he made nobasic change in what had always been the rule, simplyreiteratedpolicy thathad existed since 1974, and therafter enforced it as he hadin the pastAccording to Magill, when he returned from vacation on July 21,he foundextensive tardiness and absenteeismthat was affectingproduction.Magillgave no testimonyregarding thoseproblems prior to his goingon vacationTo the extent that Magill's testimony may be regardedas in conflict withthat of Hanlon and Reveillac, I do not credit it 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice, only he and Magill were present, and that the latterasked what he thought about the Union, to which Finneyreplied, "not much."Magill then stated that if Finneythought the Union would be ,good for him, to vote for it,but if he thought it would not be good for him, to voteagainst it, but that either way Finney should vote. Magillthen stated that if the Union got in and teed to get theemployees a raise, it would probably result in a strike.'B. The 8(a)(3) Allegations1.The discharge of Charles ReveillacCharles Reveillac was employed by Respondent on Oc-tober 24, 1974, and worked in the waterbed department as'a machine operator until his discharge on July 25. Respon-dent stipulated that Reveillac was among the best machineoperators it had. Initially, Reveillac's immediate supervisorwas Magill, but when Keith came to work about mid-March, he took over supervision in that department. Some-time in April or May, Reveillac was given a number ofunion cards, eight of which he distributed among employ-ees, and got five back signed, in addition to signing onehimself.Also Reveillac attended union meetings at thehomes of employees, having been informed of such meet-ingsby Hanlon.On July 10, Reveillac was suspended for 2 days, becausehe had absented himself from work for a half day and thefollowing day was approximately an hour late returningfrom lunch. Reveillac did not deny that he was in factabsent as indicated.On July 22, Reveillac was among the employees presentwhen Magill spoke concerning the rules on tardiness,above set forth. A day or two later, Reveillac was 20 min-utes late reporting for work. As a result of this, Reveillacwas given a written notice which stated that the next timehe was late, hewould be discharged.9The morning of July 25, Reveillac reported for work ontime.Shortly after work started, Reveillac complained toSupervisor Keith that the man performing the operationahead of his was not doing his work properly, and as heworked at piece rates this affected his (Reveillac's) produc-tion and earnings. According to Reveillac, Keith ignoredhis complaint, and shortly thereafter he called Keith to hismachine again and reiterated his complaint. On this occa-sion,accordingtoReveillac,Keith stated that he had apoor attitude toward his work and that he (Reveillac)should keep his machine going. After a short interval, Re-veillac called Keith to his machine a third time, again com-plained about the operator ahead of him, and asked that8My findings in the last two paragraphs are based on the credited testi-mony of Ross and Finney, and certain admissions by Longson and Magill.Longson admitted that in the latter part of the week before the election hetalked to some five or six employees who were selected at random, and thathe did this to ascertainwhat the Union was promising the employees, andwhat Respondent had failed to do that made employees want the UnionLongson did not deny that he asked these employees how they felt about theUnion Magill testified that he heard Longson's testimony with respect tothe meetings mentioned and agreed with his testimony He also admittedthat he talked with employees Finney and Rubin, and perhaps one other.9My findings in this and the preceding paragraphs are based on thecredited and undisputed testimony of ReveillacKeith change that man's operation. Reveillac claims thatKeith ignored his requests, and stated that he wanted to seeReveillac's machine operating and at full speed, in order toget the maximum production. Reveillac conceeded that thebasis of the difference between he and Keith was thatKeith wanted quantity, while he wanted quality. Followingthese discussions Reveillac did not complain to Keithagain, and continued to work at his machine until about 2p.m., when, because of a power failure, he was sent to thebean bag department to work for the rest of the day. Short-ly after 4:30 p.m., Reveillac was called to Magill's officewhere the latter discharged Reveillac, givinghim a memo-randum reading as follows:This is to inform you of your immediatedismissalfrom Classic Products Corporation. The reasons forthis action are as follows: (1) you have averaged beingabsent from work during the term of your employ-ment approximately one day per week; (2) you haveaveraged being late to work almost two days per weekduring the term of your employment; (3) you have forthe past few months had disputes with and _questionedthe'authority of your supervisoron several occasions.The more immediate causes for this action are asfollows: (1) you were suspended for two days on July10 and 11 because of a series of breaches of Companypolicy including (a) late two hours and fiftyminuteson July 7, a Monday; (b) late forty-one minutes re-turning from lunch on July 8, the following Tuesday;and (c) did not return from lunch on July 9, the verynext day; (2) you were absent on July 21, Monday; (3)on Tuesday July 22, you along with the entire crew,were warned verbally concerning the Company's con-cern with excessive tardiness and absenteeism; (4) youwere late to work on Thursday July 24, and received awritten warning advising you that any further breachin company policy would result in your dismissal. OnFriday July 25, commencing almost immediately, youshowed disrespect toward and disputed the decisionsmade by your supervisor.102. The discharge of Duane HanlonHanlon worked for Respondent as a machine operatorin the waterbed department from August 20, 1974,until hisdischarge on July 31. Respondent makes no claim thatHanlon's work was in any respect deficient. In, fact Produc-tionManager Magill conceded that except for the fact thatHanlon was at times late in reporting for work in the morn-ing, or in returning from his lunchbreak, the latter was asatisfactory worker. Hanlon was active in the movement toobtain union representation in the plant, having contactedthe union agent who initially met with the employees, solic-ited employees to attend scheduled, union meetings and tosign authorization cards; he also gave cards to other em-10Reveillac additionally testified that on July 29 (the Monday followinghis discharge on Friday),he returned to the plant for personal reasons, andwhile there talked with Keith According to Reveillac,Keith asked if he(Reveillac) knew why he had been fired, and when he asked why, Keithreplied that it was because of his poor attitude and his union activity. Keithdenied that he made the statement attributed to him I do not credit Reveil-lac in this regard. CLASSIC PRODUCTS CORPORATIONployees who solicited signatures,collecting a total of 22signed cards which he delivered to the Union.A few days after the filing of the representation petitionon July 16, Hanlon asked Supervisor Keith for permissionto take 2 hours off to attend to personal matters." Keithrefused the request,and when Hanlon explained that thematter was urgent and that he needed the time off, Keithreplied, "why should I do you any favors, you are trying toscrew us." In this conversation,no mention of the Unionwas made by Keith or Hanlon.12On July25, Hanlon asked Magill for timeoffon July 28.The latter replied that he would look into the matter, andin a little while told Hanlon that production schedulesmade it impossible to permit him to take time off on July28, but that he could do so on July 30.Before 8 o'clock themorning of July 30,Hanlon telephoned Magill at the plantto remind the latter that he had permission to be off thatmorning.Hanlon then also told Magill that he did not ex-pect to be more than a few hours, but if he was unable toget back to the plant by noon, he would telephone-Magillreplied that in such event Hanlon should bring a note.Hanlon'sbusiness took him much longer than he antici-pated,with the result that he did not return to the plant atanytime on July 30.When Hanlon attempted to check inthe morning of July 31, he found his tunecard missing fromits customary place and went to Magill asking where it was.Magill replied that Hanlon was fired,and when the latterasked why,Magill stated that it was because Hanlon hadnot called in the previous day as he had promised.Hanlonexplained that Magill had said that all he needed was anote, and tendered a note for Magill to examine, but thelatter refused,saying he did not want to see it.Magill admits that he granted Hanlon's request for timeoff on July 30. He also admits the telephone conversationwith Hanlon the morning of July 30, and that he told Han-lon that if the latter would be laterthan noon in returningto the plant,to bring a note. According to Magill,he decid-ed to discharge Hanlon the afternoon of July 30, and thathe reached this conclusion because Hanlon did not tele-phone as he had promised,ifhe was later than noon ingetting back.Magill also admittedthatwhen he dischargedHanlon the morning of July 31,the latter sought to givehim a note to explain why he-did not return to the plant bynoon July 30, and that he refused to accept it. According toMagill his reason for refusing to accept the note was thatHanlon had already breached the agreement to telephonethe plant if he was delayed beyond noon.Magill also testi-fied that Hanlon's job attitude became a problem;that hedefaced company property,disputed orders of his supervi-sors, argued incessantly with his fellow workers, appearedon the job in outrageous uniforms such as a band uniformwith a trumpet in his hand and playing,the trumpet in thebuilding.Magill's testimony in this area is entirely uncorro-borated. Although Magill claimed that this conduct' on thepart of Hanlon existed over the entire period of the !latter'semployment,and got steadily worse as time wenton,: there11Hanlon explained that he went to Keith,rather than to Magill, his ownsupsaervisor,because the latter was then on vacation.Based on the credited testimony of Hanlon Although Keith testified asa witness, he did not deny making this statement.173is no evidence that Magill,or any management representa-tive, reprimanded Hanlon for it. Moreover,Magill admit-ted, that had Hanlon telephoned on July 30, as promised,he would have had no reason to discharge him at that time.3.Thedischarge of LenetLenet was employed by Respondent on September 20,1973, to perform various factory functions and except forsome temporary layoffs for short periods was so employeduntil his discharge on October 13. Because of the nature ofthe case and the facts involved,something of Lenet's back-ground and training is relevant.In 1967, Lenet graduated from the University of Mary-land with a B.S. degree in business administration,special-izing in advertising and marketing, and is now workingtowards a Masters degree at American University. From1967 to 1972,Lenet worked as director of managementtraining and marketing communications for InternationalFabric Care Institute,where as part of his duties he taughtfinance and marketing and wrote various management bul-letins.He voluntarily left that job to 'become marketingmanager for Carpet Tec, a franchise operation for carpetcleaning, charged with developing a market for this servicein the Washington area. About 3 months later Carpet Tecwas purchased by Eastern Airlines which decided to movethe operation to Chicago, leaving Lenet without work.From 1967 to the termination of the Carpet Tec job,Lenet's annual income was from alow of $7,500, to a highof about $13,500. After termination of the Carpet Tec job,Lenet became an investment broker,spending the first 6months in training and obtaining the required license. Atthe same time he worked for Leasco Information Products,analyzing financial statements for the S.E.C., pursuant to acontract between that agency and Leasco. After a shorttime the aforementioned contract was terminated, and withthe reduced activity in investment securities, Lenet againfound himself without meaningful employment.Itwas atthis point that Lenet answered a blind ad for general facto-ry work,which resulted in his employment by Respondentat a starting rate of$2.75 an hour,with his first assignmentbeing to the waterbed department where he cut vinyl topieces of predetermined length.After about2 months, Len-etwas made a supervisor in bean bag filling at a weeklysalary of$125 and was on that job for about 2 months.About mid-March 1974, Lenet was assigned to the job ofpreparing packages for shipment via United Parcel Service,and on this job he, worked at an hourly rate of $3.13. Aftera short period in that job Lenet was transferred back to thewaterbed department, this time inventorying bean bagskins in preparationfor theirbeing filled,also at an hourlyrate of$3.13. Lenet was working at this job when the unionactivity above referred to began.Lenet learned of the union activity from Hanlon in thelatter part of June. He took a number of union cards fromHanlon which he distributed in the plant, and eventuallyreturned signedcards, which included his own, to Hanlon.Lenet was also active in arranging for union meetings; andhimself attended a number of meetings.As heretofore indi-cated, he was one of the three employees who appeared atthe Board'soffice on August 11 in connection with the 174DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation petition; as well as the meeting of all em-ployees a few days later which was addressed by CompanyAttorney Dukes and at the conclusion of that meeting, inthe presence of company officials, announced the unionmeeting to be held that night, urging all employees to at-tend.Also on August 15, Lenet was told by Longson that therewould be no work the following Monday in the bean bagfilling department, where Lenet then worked. Lenet repliedthat he had theretofore worked in the waterbed departmentand asked to be assigned there. Longson said there was afull complement of employees in the waterbed departmentand suggested that Lenet telephone the plant Monday toascertain if there would be any work Tuesday. When LenetcalledMonday, Longson said there would be no work inbean bag filling on' Tuesday. Lenet again asked to be as-signed to waterbed, but Longson replied that the waterbedcrew ,was full. Being of the opinion that the refusal to per-mit him to work in the waterbed department was discnmi-natorilymotivated,Lenet discussed the situation withUnion Agent Stover who filed a charge alleging that Lenethad been unlawfully terminated.In a telephone conversation with Longson on August 19,the latter told Lenet to report for work in the bean bagdepartment on August 21, and when Lenet did so,13 Long-son discussed with him the charge that had been filed.14Later the same day Lenet had another conversation withLongson, to seek a- final answer to his request for permis-sion to take off Thursday afternoon and all day Friday sothat he might take his wife for necessary medical attention,to which request he had not theretofore received an an-swer. After considerable conversation, 15 Longson told Len-et that officially he could not have the requested time off.Lenet replied that his wife's health was more important tohim than filling bean bags, and that he would take the timeoff for the purpose stated.16As indicated, the election was held September 9, be-tween 8:30 and 9 a.m. Lenet testified that he served duringthe election as an observer for the Union." During theafternoon of September 9, Longson sent for Lenet and in-formed the latter that he would thereafter work in theheadroom,18 and that the transfer would be effective the13Lenet testified that when he returned to work on August 21, he learnedthat various employees had,worked in the bean bag department during the3 days he was not-permitted to work. Except for this hearsay, there is notestimony to establish such to be a fact14 Longson took exception to the use of the word "discharged" claimingthat was untrue. Lenet agreed that the use of that word was inappropriate,and said that he would so inform Union Agent Stover so that the lattermight correct the charge.Both Longson and Lenet admit that their discussion ranged over a widearea of subjects Lenet testified that toward the end of this conversationLongson stated'that there would never be a union at Classic, and that helaid Lenet off the preceding week because of his union activity, but that hewould not repeat the statement publicly I do not credit Lenet's testimony inthis regard.16 Based on the credited testimony of Lenet, which is basically undisput-ed17The tally of ballots is signed by Bernard Jeweler as observer for theUnion, but the certificate that the election was fairly conducted is signed byLenet. As heretofore indicated the vote was 11 for the Union, 12 against,and 8 challenged ballots, 2 of which are involved in this proceeding 'is The headroom is a small room about 10' by 25', with no windows,where drug related products, which Respondent sells, are stored and ordersfollowing morning. Lenet was also told that the reason hewas selected for that job was that the items there' weresmall and susceptible to pilferage, and that Longson con-sidered him honest and reliable. Except for about 3 hourson September 11, when Lenet was temporarily assigned tobean bag filling, he worked .in the headroom for about aweek and was then told that he was being transferred toturning bean bags,19 and that he would be paid for thiswork at piece rates. Lenet protested this' transfer, sayingthat bean bag turning was the most "degrading, ignomini-ous, demotivating [and] ego deflating". job in the plant andasserted that the transfer was being made to, punish him forhis union activities. Lenet also told Longson that he wasthe most senior employee at the Company, and the job hewas being transferred to was usually performed by the verynew employees or those "who don't have much manualdexterity or intelligence" for a higher position. Lenet askedfor assignment to some other duty in the plant, but Long-son insisted that bean bag turning was work that had to beperformed and that he wanted Lenet to perform it.20Lenet began turning bean bags on September 15. Afterabout a week, Supervisor Marcus told Lenet that thereafterhe was restricted in his movements to the bag turning area.Prior to this Lenet was permitted to carry bags he hadturned to the bag filling area. The same day SupervisorMarcus told Lenet that thereafter he could not receive callsfrom, or make calls to, his wife on the company phone,except in a dire emergency. Prior to this, according to Len-et, he had made calls to his wife at least once a day andhad received calls from her. According to Lenet, Marcusknew that his wife's health was the reason for these calls,and Respondent stipulated that it knew that Lenet was us-ing the telephone as Lenet claimed. Also, on October 3Marcus informed Lenet that the latter would not be per-mitted to smoke in his work area. Prior to this time, Lenetand other employees had been permitted to smoke in theirwork areas.On September 12, General Manager Longson gave Len-et a written warning concerning complaints from fellowemployees and supervisors that Lenet was annoying anddisturbing other employees with matters unrelated to com-pany business, and that any further instances of such con-duct would result in Lenet's immediate dismissal: Twelvefor such goods are prepared for shipment. Due to thenature ofthe goods,they cannot be sent by mail and must be shipped by UnitedParcel Serviceon a CO D basis19Among the items Respondent produces are bean bagchairs and has-socks. These are made both in vinyl and cloth' After cutting the Material tolength, it is folded over, sewed on two sides 'and a zipperinstalled on thetop Becausethe material is sewed on the wrong side,i it is necessary to turnthe bag inside out before it is filled with beans The vinyl being quite heavy,ismore difficult to turn and takes more time', than bags made of cloth20 Company President Fogel testified without contradiction that he madethe decision to transfer Lenet out of the headroom,but left itto Longson todecide the work Lenet should be transferred to. Fogel's reasons for hisdecision were that the headroom was isolated 'land a place that could not beobserved from other parts of 'the plant;, that' on two occasionsduring the'week Lenet worked there, he had occasion to go by and heard Lenet andother employees talking about matters unrelated to companybusiness, fromwhich he concluded that Lenet spent too much timetalking, and that hetherefore directed Longson to transfer Lenet to a job where he would workin the open Lenet admitted that on at least two occasions during the weekhe worked in the headroom, he did talkat some length,with other employ-ees, regardingmatters unrelated to company, business. CLASSIC PRODUCTS CORPORATIONdays later Longson gave Lenet another written warning,complaining that: (1) his production for the 3 precedingweeks was unsatisfactory in that his piece rate earningswere insufficient to satisfy the minimum statutory rate ofpay; (2) Lenet was receiving and making numerous tele-phone calls on the Company's lines, which should be usedfor business and emergency calls only; and (3) on Septem-ber 19Yand September 23,,Lenet had left work before com-pleting his 8-hour- tour of duty, allegedly for personal rea-sons. The warning stated that `unless Lenet's productionimproved, and his conduct in the other areas mentionedceased,Respondent would be forced to terminate him.Lenet gave no testimony to the effect that the allegationsby Marcus were untrue.On October 7, Supervisor Marcus gave Lenet anotherwritten warning. This stated that a review of Lenet's time-cards for the past 2 weeks indicated a pattern of being latefor work; that company policy required that he report forwork at 8 a.m.; and that if he continued to be late Respon-dent would be forced to terminate him. Lenet, when hetestified before me, admitted that the charge of being latewas true 21On October 13, Lenet was called to Longson's office andtold that he was being discharged for inadequate produc-tion.22Documentary evidence shows that from Mondaythrough Friday, October 6-10,23 Lenet's production andearnings -were as follows:,-Units 'Earnings atEarnings atDateproducedpiece ratesminimum rateOct. 6worked at hourly rates$16,80Oct. 7273$9.5616.80Oct. 81919.5116.80Oct; 91105.5016.80Oct. 10663.30-16.80The evidence additionally shows that during the early peri-od of his assignment to bean bag turning, Lenet's normaldaily production was from 500 to 600 units in an 8-h6urday, which would give him gross earnings of $25 to $30 perday, -and' that on at least one occasion he produced over1,000 units a day.24C. Contentions and Conclusions1.The 8(a)(1) allegationsUpon the facts above detailed, I find and conclude thatRespondent violated Section 8(a)(1) of the Act by(a)The statement by Marcus, an admitted supervisor, toemployee Malone in the presence of employee Harp, that21Lenet additionally testified that he told Marcus that other employees,as well as supervisors, reported late, that no warning had been given tothem, and asked if the threat of termination applied also to those employeesand supervisors.22 Lenet did not dispute Longson's claim of inadequate production, butargued that thejob of bean bag turning was an uninteresting job which didnot challenge his interest land asked to be transferred to some other duty,but Longson insisted that'Lenet be terminated23 The plant did not` work Saturday and Sunday, October 11 and 1224 Although Lenet kept no records of his production, be admitted that thefigures mentioned are substantially correct175Company President Fogel would discharge any employeethat attempted to bring a union into the plant. This wasclearly a threat to discharge employees who sought to exer-cise rights protected by Section 7 of the Act. The fact, if itbe a fact, that Marcus may not have been authorized tomake such a statement, or that the statement did accurate-ly reflect Fogel's views, is beside the point.-To the employ-ees he spoke with the authority of management.(b)Magill's announcement to employees on July 22 thathenceforth any employee tardy would be reprimanded forthe first offense and discharged for a subsequent offense.This change in the working conditions of the employees,being made as it was dust 4 days after Respondent learnedof the filing of the representative petition and only the dayafterMagill returned to the-plant from his vacation, wasmade, I find and conclude, to retaliate against the employ-ees for their concerted activity, in an effort to deter themfrom further activity in that regard, and hence interferedwith their Section 7 rights.(c) Supervisor Keith's statement to employee Hanlonfollowing the filing of the representation petition, and inresponse to Hanlon's request for time off for personal rea-sons, "why should I do you any favors, you are trying toscrew us." In context, this was clearly a statement that therequest for time off was being denied because Hanlon andhis fellow employees had exercised their Section 7 rights toassist, and support the Union, and constituted the interfer-ence,restraint, and coercion proscribed by Section8(a)(1)of the Act. Keith's testimony that he was unaware of anyunion activity -among the employees until sometime afterAugust 5, and hence could not have been referring to theunion activities of the employees when he made the state-ment referred to on or about July 25, 1 reject as incredible,and I find that he was in fact well aware of the unionactivity at the time mentioned.(d)The conduct of Company Officials Fogel, Longson,and Magill in calling employees into the office and interro-gating them concerning their views about the Union, andwhat the'Union was promising them. In the circumstancesof this case, the interrogation was plainly for the purposeof ascertaining the union sympathies and attitudes of theinterrogated employees. In fact, Longson did not deny thetestimony of employee Ross that he was asked how he feltabout the Union, and Magill testified that Longson's testi-mony correctly reflected what was said at the interviews.Moreover, at the interviews Respondent gave the interro-gated employees no assurances against reprisal. Absentsuch assurances, interrogation reasonably tends to be coer-cive, and hence violative of Section 8(a)(1) of the Act.LongIsland Airport Limousine Service Corp.,191NLRB 94(1971), enfd. 468 F.2d 292 (C.A. 2, 1972).2525 The General Counsel additionally alleged in his complaint and urgedbefore me that, in the interviews above referred to, management also toldthe interviewed employees that if the Union became their bargaining repre-sentative-a strike would be inevitable and would cause Respondentto ceaseoperationsAccording to employee Ross, Respondent stated that if theUnion won the election, it would probably have the employees go on strike,but that nothing was said as to why there aught be a strike Finney's testi-mony is to the same effect. According to Longson, management's statementwas that if ' the Union won the election and asked for a raise it wouldbargain with the Union regarding that issue, but if the parties were unableContinued 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The 8(a)(3) allegationsa.Duane HanlonUpon consideration of the entire record I am convinced,and therefore find and conclude, that `Respondent dis-charged Duane Hanlon because of his activity on behalf ofthe Union, and that the latter's failure to telephone Magillthe preceding day was a mere pretext seized upon in anattempt to obscure the true motive for the discharge. Ireach this conclusion on the totality of the following con-siderations:1._The evidence leaves no room ' for doubt, indeed Re-spondent concedes, that Hanlon performed his work in asatisfactorymanner.2.Likewise, the evidence leaves no room for doubt thatHanlon was among the most active, if not the leadingforce, in the movement to obtain union representation forthe employees. Although Magill testified that when he dis-charged Hanlon on July 31 he was unaware of any unionactivity among the employees because he was on vacationfor 2 weeks proceeding July 21, I reject his testimony inthat regard as incredible. 63.That Respondent was opposed to the unionization ofits employees is made evident by its interrogation of a sub-stantial number of its employees just before the election.4.Magill granted Hanlon permission to take time off forpersonal reasons on July 30. When Hanlon told Magill thathe thought he could be back at the plant by noon of thatday, and, if this proved not to be possible he would tele-phone,Magill rejected the suggestion and instead toldHanlon to bring a note from the person with whom he hadhis business. Notwithstanding this arrangement, Magill ad-mittedly discharged Hanlon because the latter did not tele-phone on July 30, and when Hanlon offered the note whichMagill directed him to obtain, the latter admittedly refusedto even look at it, allegedly because Hanlon had alreadybroken his promise to telephone if he was delayed beyondnoon. This is not the reaction of a normal employer andstrongly suggests that something other than the failure tocall in was the true motive for the discharge.275.What all this adds up'to is that a theretofore satisfac-tory employee is discharged hard upon discovery of hisunion and concerted activity, for an alleged reason that isnot only trivial, but on analysis does not withstand' scruti-ny. From this it is appropriate to infer, as I do, that theto agree, the. Union would—have the right to strike I find this evidenceinsufficient to support the General Counsel's contention.26 As theretofore indicated, Respondent admittedly received a copy of therepresentation petition on July 18 To believe that such a fact was not madeknown to one of the top members of management when he returned fromvacation on July 21, the following business day, simply strains credulitybeyond the breaking point.7Magill also complained that Hanlon frequently reported late for duty,defaced company, property, and came to work dressed in outrageous uni-forms saying this conduct was engaged in by Hanlon from the inception ofhis employment in August 1974 and that it got worse as time passed Magilldid not claim and there is no other evidence to show that Hanlon was everreprimanded for this alleged conduct or otherwise informed that Respon-dent objected to it. The conduct therefore was plainly tolerated by Respon-dent for 11 months,'and reliance upon it as a reason for Hanlon's dischargenot only has all the indicia of an afterthought, but is itself evidence ofdiscriminatory motivationassigned reason for the discharge was not the true reasontherefor, and that the true reason is one which the employ-er desires to conceal;namely, Hanlon's union and concert-ed activity. As the Court of Appeals for the Ninth Circuitstated the principle inShattuck Denn Mining Corporation v.N.L.R.B.,362 F.2d 466, 470 (1966):If he [the trier of fact] finds that the stated motive fora discharge is false, he certainly can infer that there isanother motive. More than that, he can, infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where,as-in this case, thesurrounding facts tend to reinforce that inference.Accordingly,for the reasons stated,I find and concludethat by discharging Hanlon, Respondent violated Section8(a)(3) and (1) of the Act.b. CharlesReveillacConsideration of the entire record convinces me, and Itherefore find and conclude, that Respondent also dis-charged Revveillac for the latter's' union and concerted ac-tivity,and that the factor's enumerated in the dischargeletter given Reveillacon July25 were in the main mattersthat Respondent had long tolerated and forgiven, but res-urrected at the time of the discharge in an attempt to ob-scure-the true motive for the discharge. I am led to thisconclusion by the following factors:1.Like Hanlon, Reveillac's work performance was ad-mittedly satisfactory.2.As in the case of Hanlon, Reveillac was among theleading forces in the campaign to organize Respondent'semployees, and I have heretofore rejected Magill's claimthat he was unaware of any union activity among the em-ployees for some period after he returned from vacation onJuly 21.3.The discharge memorandum given Reveillac on July25 was predicated primarily on his record for absenteeismand tardiness, most of it extending over the entire 9-monthperiod of his employment. If this record was as intolerableto Respondent as the memorandum indicates,it is difficultto understand .why Respondent did not discharge Reveillaclong before it did. The answer, of course, lay in the factthatRespondent, for reasons best known to it, chose totolerate Reveillac's absenteeism and tardiness,and foundthat conduct intolerable only after Reveillac's union activi-ty came to light.Respondent's reliance upon Reveillac'sprior conduct, in the circumstances of this case, as a reasonfor the latter's discharge in July, not only has all the indiciaof an afterthought, but is itself evidence of a discriminatorymotive.The final reference in the memorandum toReveillac's alleged disrespect toward and disputing the de-cisions of his supervisors was likewise seized upon, I amconvinced,in anattempt to obscure the true motive for thedischarge. The "dispute"-if such it can be called-be-tween Reveillac and Supervisor, Keith during the morningof July 25 was one of a very, minor nature and of a kindany competent supervisor should be able to control with-out any real difficulty. In fact,, the record shows that theprecise situationhad occurredon "several occasions" in CLASSIC PRODUCTS CORPORATION177the past, and Respondent apparently found it unnecessaryto take any action to control the situation.284. In short, the basic picture presented by the facts relat-ing to Reveillac's discharge shows that a satisfactory work-man, whose past derelictions of duty-if his past conductwas actually considered by Respondent to be such-butexcept for a 2-day suspension for being absent from workfor 4 hours without leave it had never imposed disciplinefor, is suddenly discharged hard upon discovery that unionactivity was in progress, and in which I infer Respondentbelieved Reveillac was a participant, for reasons which ithad in the past accepted without finding it necessary toimpose discipline. These factors are the classic indicia of adiscriminatorily motivated discharge, appropriately givingrise to the inference that the stated reason for the dischargeis simply a pretext, and that the true reason for the dis-charge, and the one which Respondent desires to conceal,was its desire to stamp out one of the moving spirits in theorganizational campaign, and this is particularly truewhere, as in the instant case, the alleged reason for thedischarge does not withstand scrutiny.Shattuck Denn Min-ing Corporation v. N.L.R.B.,362 F.2d 466, 470, 472 (C.A.9).Accordingly, for the reasons stated, I find and concludethat by discharging Reveillac on July 25, Respondent vio-lated Section 8(a)(3) and (1) of the Act.c.The dischargeof LenetThe discharge of Lenet, I find and conclude, was forcause and hence did not violate Section 8(a)(3) and (1) oftheAct. Although the evidence offered by the GeneralCounsel to support his claim that the September 15 trans-fer of Lenet to bean bag filling, as well as the subsequentwarningsto and restrictions placed upon Lenet were alldiscriminatorilymotivated, leaves much to be desired, Iassume for the purposes of decision, and that such was thecase.Had Lenet quit because of the discrimination againsthim, it could be appropriately concluded that he had beenconstructively discharged. Instead, as the evidence shows,Lenet elected to engage in a partial strike against Respon-dent by slowing down, or at least failing to achieve even aminimal standard of performance of his duties. Althoughthe right of an employee to strike his employer is protectedby the Act, he may not continue to work and at the sametimestrike. Such conduct is unprotected by the Act, andprovided Respondent with the.opportunity to affect thedischarge of Lenet for cause,onolulu Rapid Transit Com-28Thefinal sentenceof the first paragraph of the memorandum of July25, which was given Reveillac at the time of his discharge and set forthRespondent's reasons therefor,states that Reveillac had "for the past fewmonths had disputes with and questioned the authority of your supervisoron several occasions."29 Respondent devoted portions of its brief to arguing that the evidencedoes not-support an allegation that Lola Holmes was discriminatorily dis-charged. Although a charge filed by Holmes, which alleges here unlawfultermination by Respondent, is attached to the complaint issued herein, thecomplaint itself makes no allegation that Lola Holmes was discharged fordiscriminatory reasons, nor did the General Counsel introduce any evidenceregarding her termination. Accordingly, I make no findings regarding thealleged discharge of Lola Holmes.pany,Limited,110 NLRB 1806(1954).211 so find and con-clude.Upon theforegoing findings of fact and the entire recordin the case, I state the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By the conduct set forth in section C,1 hereof, Re-spondent interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by Section 7 ofthe Act, and thereby engaged in, and is engaging in, unfairlabor practices proscribed by Section 8(a)(1) of the Act.4.By discharging Charles Reveillac on July 25 andDuane Hanlon on July 31, because of their union and con-certed activities, Respondent discriminated against each ofthem in regard to their hire, tenure of employment, and theterms and conditions thereof, discouraging membership ina labor organization, and thereby engaged in, and is engag-ing in, unfair labor practices proscribed by Section 8(a)(3)and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.The General Counsel has failed to prove by a prepon-derance of the evidence that Respondent's discharge ofRichard Lenet was for reasons other than cause.THE REMEDYHaving found that Respondent interfered with, re-strained,and coerced its employees in the exercise of rightsprotected by Section7 of the Act, and discriminatorily dis-charged two employees,I shall recommend that it be re-quired to cease and desist from such conduct, and takecertain affirmative action hereafter set forth,designed andfound necessary to effectuate the policiesof the Act. Theunfair labor practices found being of a character which gotto the very heart of theAct, anorder requiring Respondentto cease and desist from in any manner infringing uponemployee rights is warranted,and I shall so recommend.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532 (C.A. 4,1941);CaliforniaLingerieInc.,129 NLRB912 (1960).Having found that Respondent discriminatorily dis-charged Charles Reveillac and Duane Hanlon, I shall rec-ommend that it be required to offer each of them immedi-ate, full,and unconditional reinstatement to his former jobor, if such job no longer exists,to a substantially equivalentone,without prejudice to his seniority and other rights,privileges,or working conditions, and make each of themwhole for any loss of earnings suffered by reason of thediscrimination against them,respectively, by paying them,severally, a sum of money equal to the amount each wouldhave earned from the date of his discharge to the date ofRespondent's offer of reinstatement,less his net earnings 178DECISIONSOF NATIONALLABOR RELATIONS BOARDduring that period. Such backpay shall be computed inaccordance with the Board's formula set forth in F.W.Woolworth Company,90 NLRB 289 (1950), withinterestthereon at the rate of 6 percent'perannum,as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962). It willalso be recommended that Respondent be required to pre-serve and upon request make available to authorizedagents ofthe Board, all records necessary or useful in de-termingingcompliance with the Board's Order, or in com-puting the amount of backpay due.REPORT ON OBJECTIONSAND CHALLENGESAs above indicated, the election held on September 9showed 11 votes for the Union, 12 against, and 8 chal-lenged ballots. The Regional Director sustained the chal- 'lenges to six of the ballots, referring the other two for de-termination in this proceeding. The two challenged ballotshere involved are those of Carole Lann, whose right to votewas challenged by the Union on the ground that she was aclerical employee and not within the unit, and of DuaneHanlon, whose right to vote was challenged by Respondenton the ground that he was not an 'employee during theeligibilityperiod, having been allegedly discharged forcause on July 31.At the outset of the hearing the Union withdrew its chal-lenge to the ballot of Carole Lann. Having 'found the dis-charge of Duane Hanlon to have been disc'riminatonly mo-tivated, it follows thatDuane Hanlon remained inemployee status and was entitled to vote at the electionheld on September 9. The discharge of Reveillac and Han-lon and promulgation of work rules and interrogation ofemployees, which I have found violative of Section 8(a)(1)of the Act, all occurred between the filing of the petitionand the date of the election, the time which the Boardregards as the critical period, it follows that unless a countof the challenged ballots will resolve the matter, the elec-tion should be set aside.Dal-Tex Optical Company, Inc.,136 NLRB 1782 (1962);Leas & McVitty, Incorporated,155NLRB 389 (1965);L.B.Foster Company,168 NLRB 83(1967), enfd. 418 F.2d 1 (C.A. 9, 1969), cert. denied 397U.S. 990;Kaiser Agricultural Chemicals, A Division of Kai-ser Aluminum & Chemical Corporation,187NLRB 661(1970), enfd. 473 F.2d 374 (C.A. 5, 1973). Accordingly, itwill be recommended that the ballots of Carole Lann andDuane Hanlon be opened and counted by the RegionalDirector, in accordance with Board practice,' and that heserve a revised tally of ballots on the parties. If this resultsin a majority for the Union, the Regional Director shallcertify the Union as the exclusive collective-bargainingrepresentative of the employees in the unit involved. If therevised tally of ballots show no majority for the Union, it isrecommended that the election held on September 9 be setaside, and that a new election be conducted by the Region-alDirector at such time as he may deem it appropriate todo so.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER"The Respondent, Classic Products Corporation,Belts-ville,Maryland, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees with respect totheir assistance to, or support of any labor organization.(b)Threatening to discharge employees who assist orsupport a"labor organization.(c)Promulgating changes in the wages, hours, or work-ing conditions of its employees because such employeeshave assisted or supported a labor organization:(d)Denying employee requests for time off becausesuch employees have assisted or supported a labor organi-'zation.(e)Encouraging or discouraging membership in UnitedFurnitureWorkers of 'America, 'Local 75, AFL-CIO, orany other'labor organization of its employees, by' discharg-ing, or in any other manner discriminating against any em-ployee in regard to his hire, tenure, or any other term orcondition of employment.(f)In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor, organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the, policies of the Act:(a)Offer to each Charles Reveillac and Duane Hanlonimmediate, full, and unconditional reinstatement to his for-mer job or, if that job no longer: exists, to a substantiallyequivalent one, without prejudice to his seniority or otherrights and privileges or workmgconditions, and make eachof them whole for any loss of earnings suffered, in themanner stated in the section hereof entitled "The Reme-dy.'(b) Preserve and, upon request, make available to au-thorized agents of the National Labor Relations Board, forexamination and copying, all payroll records, social securi-ty payment records, timecards, personnel records and re-ports, and all other records necessary' or useful in de-termining compliance herewith, or in computing theamount of backpay due.(c)Post at its plant in Beltsville, Maryland, copies of theattached notice marked "Appendix." 31 Copies' of said no-tice, on forms provided' by the Board's Regional Directorfor Region 5, after being signed by an authorized represen-tative of Respondent, shall be posted as herein provided30 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec'102'48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.3l` In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"`Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " CLASSIC PRODUCTS CORPORATIONimmediately upon receipt thereof and be so maintained for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Notify the aforesaid Regional Director, in writing,within 20 days from the date of this Order, what steps ithas taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe National Labor Relations Act, and we have been or-dered by the National Labor Relations Board to post thisnotice.We intend to carry out the order of the Board, thejudgment of any court enforcing the same, and abide bythe following:The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any union179To bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from any and all such activities.WE WILL NOT in any other manner interfere with ouremployees in the exercise of those rights. All our em-ployees are free to become or remain members ofUnited FurnitureWorkers of America, Local 75,AFL-CIO, or any other union, or not to become orremain a member of Local 75, or any other union.WE WILL NOT coercively interrogate you concerningyour assistance to or support of any union.WE WILL NOT threaten todischargeyou because youassist or support a union.WE WILL NOT refuse time off to any employee be-cause our employees assisted or supported a union.As' the National Labor Relations Board found that weviolated the law when we discharged Charles Reveillac andDuane Hanlon, WE WILL offer each of them reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent one without prejudice to his seniorityor other rights and privileges, and make each of themwhole for any loss of pay suffered, together with 6 percentinterest.CLASSIC PRODUCTS CORPORATION